DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 4, 12 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Mercer et al. (US Patent Application Publication No. 2006/0225921).
In reference to claim 1, Mercer discloses a system including a boring tool 26 that is moved by a drill string 28 using a drill rig 18 that selectively extends the drill string 28 to the boring tool 26 to form an underground bore (Fig. 1) such that the drill string 28 is characterized by a drill string length which is determinable (ΔL, Fig. 1, par. 0040) and in which the boring tool 26 is configured for transmitting a time varying electromagnetic homing field (par. 0037, via transmitter 56), an apparatus comprising:
a processor 50 that is configured for using at least the time varying electromagnetic homing field 60 in conjunction with a determined length of the drill string ΔL to generate a vertical homing command 662 and a horizontal homing command 662 (Figs. 17-19) such that the vertical homing command 662 has a particular accuracy that is different from another accuracy associated with the horizontal homing 662 command for use in controlling depth in directing the boring tool 26 to a target location (par. 0062); and
a display 630 (par. 0104) that displays an indicator representing the vertical homing command 662 and the horizontal homing command 662 for guiding the boring tool 26 to the target location (Figs. 17-19).
In reference to claim 3, Mercer discloses that said boring tool 26 includes a pitch sensor 174 (par. 0057) for measuring a pitch orientation φ of the boring tool 26 and the apparatus includes a homing receiver 65 for receiving the homing field 60 to generate a set of flux measurements (par. 0051), and as the boring tool 26 is sequentially advanced through a series of positions (Fig. 1, A, B, C…) along the underground bore, at each one of the positions (i) the pitch sensor 174 detects a pitch orientation φ and (ii) the homing receiver 65 receives the homing field 60 to generate a set of flux measurements, such that at least the set of flux measurements is subject to a measurement error and said processor 50 is configured for determining the vertical homing command 662, at least in part, by compensating for said measurement error, which measurement error would otherwise accumulate from each one of the series of positions to a next one of the series of positions, to thereby reduce the particular accuracy of the vertical homing command 662 (par. 0045, Fig. 3, step 118 involves determining a corrected position to compensate for measurement error).
In reference to claim 4, Mercer fails to disclose that the homing receiver is configured in a way which produces an inaccuracy in said set of flux measurements as said measurement error which inaccuracy increases as a range increases between the boring tool and the homing receiver.  However, the measurement error would inherently have an inaccuracy that would increase as the range between the boring tool and receiver increases.
In reference to claim 12, Mercer discloses a homing receiver 65 including an antenna arrangement having a set of three orthogonally opposed antennas for determining the set of flux measurements of the homing field 60 to provide three flux measurements taken along three orthogonally opposed directions (par. 0037, “along two or more orthogonal receiving axes”).
In reference to claim 14, Mercier discloses a drill string measurement arrangement to measure the drill string length ΔL to produce the determined length (par. 0057, “ΔL may be precisely measured to within a fraction of an inch by monitoring changes in the length of drill string 56 at drill rig 18”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mercer et al. (US Patent Application Publication No. 2006/0225921).
In reference to claim 13, Mercer fails to disclose that said processor is further configured to generate the determined length of the drill string based on multiplying a total number of drill rods that make up the drill string length by a nominal length of each drill rod.  However, the examiner takes Official Notice that it is well known in the art to multiple the total number of drill rods to determine the drill string length.  It would have been obvious to do this as it results in a reliable, cheap and effective method to determine the length of the drill string.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,895,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/27/22